DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 1-19 are pending.
Applicant’s request for Track One expedited examination, granted in March 10, 2022, is acknowledged.  


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Claims 1 and 2 recite the genus “RNA stabilization moiety”.  The claims are not limited to a specific RNA stabilization moiety and therefore represent a genus of possible RNA stabilization moiety species.  Species are recited in claims 2-14 and described in the specifications in paragraph [0010] and in table 1.  The species are independent or distinct because the different RNA stabilization moieties have different RNA sequences and therefore different structures with varying degrees of stability.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to choose a single RNA stabilization moiety (choose from G quadraplex, RNA hairpin, RNA pseudoknot, and an exoribonuclease resistant RNA); claims 2-14 will be examined to the extent they read on this election.
If G quadraplex is elected, then Applicant must also elect a SEQ ID NO from 1-48; claims 2-8 will be examined to the extent they read on this election.
If RNA hairpin is elected, then Applicant must also elect a SEQ ID NO from 50-55 and 65-70; claim 10 will be examined to the extent it reads on this election.
If RNA pseudoknot is elected, then Applicant must also elect a SEQ ID NO from 50 and 56-64; claim 12 will be examined to the extent it reads on this election.
If exoribonuclease resistant RNA is elected, then Applicant must also elect a SEQ ID NO from 71-73; claim 14 will be examined to the extent it reads on this election. 
Currently, claims 1-2 and 15-19 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(b)	The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Sarah Brashears on July 26, 2022 a provisional election was made without traverse to prosecute the species SEQ ID NO: 10, a G quadraplex, as the RNA stabilization moiety, encompassing claims 1-4 and 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8 and 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

During examination, a fusion-editing cassette with an RNA hairpin as the RNA stabilization moiety was found. Furthermore, during the course of searching for SEQ ID NO 10, a G-quadruplex with sequence corresponding to SEQ ID NO 1 was found.  Thus, the search for G-quadruplex sequences was extended to SEQ ID NOs 1 and 10.  Accordingly, claims 1-4, 9, and 15-19 and species G quadraplex SEQ ID NOs 1 and 10 are under examination.  Claim 10 (species of RNA hairpins) is not included because none of these sequences were elected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022).

Regarding claim 1, Liu teaches the structure of a Prime Editor gRNA (PEgRNA) (Fig 27).  Liu teaches the PEgRNA comprises a 3’ extension arm containing A) “primer binding site”, which corresponds to “a primer binding region capable of binding to a nicked target DNA (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains B) “edit template”, which corresponds to “a nick-to-edit region (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains C) “homology arm”, which corresponds to “a region of post-edit homology” (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms can contain an optional 3’ end modifier “e1”, which can contain a linker and/or a hairpin, which correspond to “a linker region” and “an RNA stabilization moiety,” respectively (Fig 27).  Liu teaches the 3’ e1 end modifier can include structures that prevent exonuclease-mediated degradation and stability, including RNA hairpins and RNA quadraplexes ([0285]-[0286]).  Liu teaches the PEgRNA comprises a gRNA at the 5’ end, which comprises a spacer sequence, which corresponds to “a guide sequence” and a gRNA core, which corresponds to “a scaffold region” (Fig 27; [0259]-[0261], [0263]-[0264]).  Liu also teaches the PEgRNA are used for target-primed reverse transcription used with CRISPR/Cas-nickase gene editing ([0011], Fig 1A.1).

Regarding claim 2, Liu teaches the optional 3’ end modifier e1 can contain structures that increase stability and include an RNA hairpin, an RNA quadraplex or RNA sequences that result in the formation resistant to exonucleases ([0285]-[0286]). 

Regarding claim 15, Liu teaches the optional linker can be at least 3 nucleotides to at least 20 nucleotides ([0046]).

Regarding claim 16, Liu teaches the primer binding sequence is at least 3 nucleotides to at least 20 nucleotides ([0045]).

Regarding claim 17, Liu teaches the edit template region (i.e., the nick-to-edit region) is at least 3 nucleotides to at least 20 nucleotides ([0044]).

Regarding claim 18, Liu teaches the homology arm (i.e. post edit-homology) is at least 3 nucleotides to at least 20 nucleotides in length (Claim 25).

Regarding claim 19, Liu teaches the spacer sequence hybridizes to a target sequence, which could be a genomic locus, and the core scaffold interacts with a CRISPR effector like Cas9 ([0261], [0263]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022).

Regarding claim 1, Liu teaches the structure of a Prime Editor gRNA (PEgRNA) (Fig 27).  Liu teaches the PEgRNA comprises a 3’ extension arm containing A) “primer binding site”, which corresponds to “a primer binding region capable of binding to a nicked target DNA (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains B) “edit template”, which corresponds to “a nick-to-edit region (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms of the PEgRNA also contains C) “homology arm”, which corresponds to “a region of post-edit homology” (Fig 27, Fig 1A.1).  Liu teaches the 3’ extension arms can contain an optional 3’ end modifier “e1”, which can contain a linker and/or a hairpin, which correspond to “a linker region” and “an RNA stabilization moiety,” respectively (Fig 27).  Liu teaches the 3’ e1 end modifier can include structures that prevent exonuclease-mediated degradation and stability, including RNA hairpins and RNA quadraplexes ([0285]-[0286]).  Liu teaches the PEgRNA comprises a gRNA at the 5’ end, which comprises a spacer sequence, which corresponds to “a guide sequence” and a gRNA core, which corresponds to “a scaffold region” (Fig 27; [0259]-[0261], [0263]-[0264]).  Liu also teaches the PEgRNA are used for target-primed reverse transcription used with CRISPR/Cas-nickase gene editing ([0011], Fig 1A.1).

Regarding claim 15, Liu teaches the linker is optional ([0036]), which addresses the claimed embodiment in which the linker region is 0 nucleotides in length.  Liu teaches that when the linker is present, it can be, for example, at least 3 nucleotides to at least 20 nucleotides ([0046]).  These ranges overlap with the claimed range of 0 to 20 nucleotides.

Regarding claim 16, Liu teaches the primer binding sequence is optional ([0036]), which addresses the claimed embodiment in which the primer binding sequence is 0 nucleotides in length.  Liu teaches that when the primer binding sequence is present, it can be, for example, at least 3 nucleotides to at least 20 nucleotides ([0045]).  These ranges overlap with the claimed range of 0 to 20 nucleotides.

Regarding claim 17, Liu teaches the edit template region (i.e., the nick-to-edit region) is optional ([0036]), which addresses the claimed embodiment in which the primer binding sequence is 0 nucleotides in length.  Liu teaches that when the edit template region is present, it can be, for example, at least 3 nucleotides to at least 20 nucleotides ([0044]).  These ranges overlap with the claimed range of 0 to 20 nucleotides.

Regarding claim 18, Liu teaches the homology arm (i.e. post edit-homology) can be, for example, at least 3 nucleotides to at least 20 nucleotides in length (Claim 25).  These ranges overlap with the claimed range of 3 to 20 nucleotides.

Regarding claim 19, Liu teaches the spacer sequence hybridizes to a target sequence, which could be a genomic locus, for example, and the core scaffold interacts with a CRISPR effector, which may be Cas9 ([0261], [0263]).  Liu teaches selecting the hybridization site in order to promote guide-sequence excision and/or formation of a complex at a target sequence, and Liu also contemplates a range of identity to achieve optimal alignment for that purpose ([0263]). 

Liu does not exemplify a construct in which the linker region, primer binding region, nick-to-edit region, and region of post-edit homology are each the claimed length.  Liu does not exemplify a construct in which the gRNA’s guide sequence is capable of hybridizing to a genomic target locus and the gRNA’s scaffold sequence is capable of interacting or complexing with a nucleic acid-guided nuclease.

Regarding the lengths of the elements in claims 15-18, Liu indicates that all of these elements are optional, which renders obvious the claimed embodiments in which their lengths are zero.  Regarding the ranges as claimed, Liu’s ranges overlap with the claimed ranges, which establishes a prima facie case of obviousness.  See MPEP 2144.05, part (I).  

Regarding claim 19, Liu identifies several options for the hybridization targets of the spacer sequence and the core scaffold and suggests optimizing the degree of identity to achieve the desired outcome of hybridization.  Liu’s options are therefore a finite number of identified, predictable solutions to promote guide-sequence excision and/or formation of a complex at a target sequence, and the person of ordinary skill in the art would have expected success in pursuing them all.  See MPEP 2143, part (I)(E).  In addition, Liu expressly observes that the selection of hybridization site is optimizable in order to promote guide-sequence excision and/or formation of a complex at a target sequence, so performing Liu’s suggested optimization would have been obvious.  See MPEP 2144.05, part (II). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022) as applied to claims 1,2, and 9 above, and further in view of Filippova (Filippova et al., Biochimie (2019), 167: 49-60).  
	
The teachings of Liu are recited and applied above as for claims 1, 2, and 9.  Although Liu teaches including an RNA quadraplex in the 3’ extension of the PEgRNA to increase its stability, Liu does not specifically teach a G quadraplex.  
Filippova teaches adding a G-quadraplex to the 3’ end of a gRNAs increased the lifetime of the gRNA (page 57, ¶3; table 1).  Filippova teaches the G-quadraplex also increases gene editing by 13% compared to a gRNA without the G-quadraplex and does not increase the toxicity of the gRNA (page 57, ¶3; table 1).  Filippova teaches the G-quadraplex has the sequence GGUGGUGGUGG (page 57, ¶3), which is SEQ ID NO 1 of the present application.  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have specifically used the G-quadraplex taught in the Filippova in the PEgRNA taught in Liu because it would have amounted to a simple substitution of a known G-quadruplex sequence for the generic quadruplex taught in Liu by known means to yield predictable results.  One skilled in the art would have a reasonable expectation of success of using the G quadruplex in the PEgRNA of Liu because Liu teaches that several types of stabilization domains can be appended to the 3’ end of the PEgRNA, including a generic quadraplex.  One skilled in the art would be motivated to use the G-quadruplex corresponding to SEQ ID NO 1 because Filippova teaches SEQ ID NO 1 increases the stability of gRNAs. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020191153 A2, published September 24, 2020, filed March 19, 2020; cited in IDS filed April 30, 2022) and Filippova (Filippova et al., Biochimie (2019), 167: 49-60), as applied to claim 3 above, and further in view of Pandey (Pandey et al., The Journal of Physical Chemistry (2013), 117: 6896-6905).  This rejection is directed to the elected G-quadruplex species SEQ ID NO 10.

The teachings of Liu and Filippova are recited and applied above as for claims 1-3 and 9.  Although Filippova teaches a guide RNA with a G-quadraplex having the sequence GGUGGUGGUGG, neither Liu nor Filippova teach a G quadraplex corresponding to SEQ ID NO: 10 (GGAGGUGGAGGU GGAGGUGG).  
Pandey teaches the general structure of G-quadruplexes is G2-3N1-15 G2-3N1-15G2-3N1-15G2-3 (Abstract figure).  Pandey teaches the major determinants of G-quadruplex stability are loop length (i.e., the number of nucleotides between the groups of G’s), loop composition, and the number of G-quartets (i.e., number of Gs in each group) (Abstract).  Pandey teaches in G-quadraplexes with G2-quartets, shorter loops produce more stable G-quadruplexes than longer loops (Figure 3a).  Pandey also teaches that G2A and G2U (i.e., GGA and GGU) G-quadruplexes are more stable than cytosine-containing G2 quadruplexes (page 6901, ¶2; page 6903, Summary).  Pandey also teaches that G2U and G2A repeats are known to fold into intramolecular G-quadruplexes (page 6901, ¶3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have tried a G-quadruplex of SEQ ID NO:10 in the PEgRNA of Liu because there are a finite number of possible G-quadruplex sequences, which can be predictably appended to gRNAs with a reasonable expectation of success.  SEQ ID NO 10 follows the overall sequence structure of G-quadruplexes taught in Pandey.  One would have been motivated to try SEQ ID NO 10 because Pandey teaches that adenine and uracil containing quadruplexes are known to form stable structures.  Additionally, having a loop length of one is the smallest loop length possible and Pandey teaches smaller loop lengths result in more stable G-quadruplexes.  One would have a reasonable expectation that SEQ ID NO 10 could be added to the PEgRNA of Liu and maintain stability because the similar G-quadruplex taught in Filippova increases the stability of a gRNA when appended to the 3’ end.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/
Primary ExaminerQuality Assurance Specialist, Technology Center 1600